Citation Nr: 1752184	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-07 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1963 to September 1967 and July 1972 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript (Tr.) of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his bilateral hearing loss had its onset in service.  

2.  Resolving all doubt in the Veteran's favor, his tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307(a), 3.309(a), 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus as a result of in-service noise exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as sensorineural hearing loss and tinnitus.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including sensorineural hearing loss and tinnitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (considering tinnitus as an organic disease of the nervous system).  In the instant case, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss or tinnitus within one year of service.

A.  Bilateral Hearing Loss

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The October 2011 VA examination report establishes bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Thus, the first element of service connection is established.

Regarding the second element of service connection, the Veteran has reported in-service acoustic trauma secondary to jet engine noise, working on the flight line and performing security work in the engine room for extended periods of time.  See March 2014 statement; July 2017 Hearing Tr. at 3-4.  While the Veteran's service treatment records appear to be incomplete, they do contain audiometric evaluations which show some hearing loss.  Specifically, an audiometric testing performed during a June 1972 induction examination (second period of service) showed pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 15, 10, 5, and 10 dB in the right ear, and 20, 10, 10, and 30 dB in the left ear.  An audiometric testing performed during a January 1980 reenlistment examination showed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz of 20, 15, 15, 35, and 30 dB in the right ear, and 25, 20, 20, 25, and 30 dB in the left ear.  As the threshold for normal hearing is from zero to 20 decibels, higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also McKinney v. McDonald, 28 Vet. App. 15 (2016).  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was Master At Arms (MA).  As such, the Board finds his account of in-service excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury in the form of acoustic trauma is shown.  

Thus, this appeal turns on whether there is a nexus between the Veteran's bilateral hearing loss and service.  The Veteran has competently and credibly reported that he experienced hearing loss during and since service due to the in-service acoustic trauma.  See July 2017 Hearing Tr. at 11-12.  Further, his ex-wife testified that she observed the Veteran's hearing loss during active duty in the 1980's.  Id. at 8-9.  Overall, the Board finds that the Veteran and his ex-spouse are competent to recount their contemporaneous personal observations and finds their statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

The Board acknowledges that the October 2011 VA examiner could not provide a medical opinion without resort to speculation.  See October 2011 Examination Report.  However, the Veteran contends that he had hearing loss in service and that his hearing has continued to deteriorate ever since service.  Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, hearing loss is an enumerated chronic disease under 38 C.F.R. §3.309.  The Board finds that the Veteran has competently and credibly reported continuity of hearing loss since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to the Veteran's statements.

Given the service treatment records showing some hearing loss in service, the Veteran's credible lay statements that his symptoms have continued since service, and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted on the basis of continuity of symptomatology for chronic disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



B.  Tinnitus

The Board finds that service connection for tinnitus is warranted.  The Veteran has reported ongoing, recurrent tinnitus during the appeal period, and that his tinnitus began during his active duty service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  His ex-wife testified that he complained of "ringing" and "buzzing" during his active duty service.  See July 2016 Hearing Tr. at 13-14.  Additionally, the Veteran reported being exposed to extreme loud noises in service, including jet engine noise.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give reports concerning his noise exposure and the onset of his tinnitus in service, and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain.  The Board notes the negative October 2011 nexus VA medical opinion of record; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


